Title: To Alexander Hamilton from William Duer, 12 March 1792
From: Duer, William
To: Hamilton, Alexander



New York March 1⟨2⟩th. 1792.
A Hamilton Esqr.
My dear Friend.

I find by a Letter from Colo. Wadsworth that News has arrived there of my hav[in]g skipt Payment. The Fact is that I have been compelled to do it, with Respect to a certain Description of Notes, which were issued by my agent during my absence from this City—the Circumstances are too long and too Painful to detail: you shall know them on my Arrival in Phila. for which Place I will certainly set off to morrow. Colo. Wadsworth writes me that Unless I arrive this day a Suit will Certainly be brought against me.
For Heavens sake, Use for once your Influence to defer this till my Arrival—when it will not be Necessary. My Public Transactions are not blended with my private affairs. Every Farthing will be Immediately accounted for. Of this I pledge my Honor. If a Suit should be brought on the Part of the Public, under my present distrest Circumstances, My Ruin is complete. I despatch this by Express in order that this Step may not be taken—if it is I am sure that those who persue this Measure will in a short Time lament the Consequence.
I am your affectionate but distrest Friend
W Duer.
